IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

C. B., a child,                            NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-2176

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 4, 2015.

An appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

Nancy A. Daniels, Public Defender, Steven Seliger, Assistant Public Defender,
John Hedrick, Assistant Public Defender, and Archie F. Gardner, Jr., Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.